In the
    United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 02-2294
CELENA VENTURELLI,
                                                Plaintiff-Appellant,
                                 v.


ARC COMMUNITY SERVICES, INC.,
                                               Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
                 for the Eastern District of Wisconsin.
             No. 01 C 912—Rudolph T. Randa, Chief Judge.
                          ____________
     ARGUED DECEMBER 3, 2002—DECIDED NOVEMBER 26, 2003
                                     *
                     ON RESUBMISSION
                          ____________

    Before EASTERBROOK, MANION, and EVANS, Circuit Judges.
  MANION, Circuit Judge. Celena Venturelli, who was
several months pregnant, worked for a temporary employ-


*
  This court originally affirmed the decision of the district court
in Venturelli v. ARC Community Services, Inc., 336 F.3d 606 (7th Cir.
2003). However, we subsequently granted Ms. Venturelli’s
petition for rehearing and vacated our original opinion. This re-
vised opinion has been circulated among all active judges pur-
suant to the petition for rehearing en banc (Judge Coffey and
Judge Ripple did not participate in the consideration or decision
of the petition). No judge favored a rehearing. We are issuing this
revised opinion without additional oral argument.
2                                                No. 02-2294

ment agency and was assigned to work for ARC Commu-
nity Services, a social services agency principally devoted to
helping women with various problems. Venturelli per-
formed very well and ARC hoped to hire her full time for a
vacant administrative assistant position. But when one of
her supervisors discussed the job with her, she was left with
the impression that ARC would not hire her while she was
pregnant, and she quickly lost interest in the job. She
completed her predesignated term as a temporary employee
and departed, but she did not return ARC’s calls after she
left to have her baby. ARC eventually hired someone else.
Venturelli then sued ARC for unlawful discrimination in
violation of Title VII, 42 U.S.C. § 2000e-2(a)(1), as amended
by the Pregnancy Discrimination Act, 42 U.S.C. § 2000e(k).
The district court granted ARC’s motion for summary
judgment. Venturelli appeals, and we affirm.


                              I.
   ARC Community Services, Incorporated (ARC) is a not-
for-profit corporation that serves women involved with the
criminal justice system, women who have drug problems,
and women who are pregnant. In October 1999, the Adecco
Employment Agency assigned Celena Venturelli, who was
visibly pregnant and due to deliver in March 2000, to work
at ARC as a receptionist. Adecco had an agreement with its
clients, including ARC, that a temporarily assigned em-
ployee (“temp”) like Venturelli would have to work at least
520 hours before the employer could hire that person
permanently. Violation of this agreement would subject the
employer to a monetary penalty.
  Venturelli arrived at ARC at a busy time. ARC was in the
process of preparing two important grants that were essen-
tial for funding for the following year. Venturelli worked
No. 02-2294                                                     3

closely with Assistant Director Judy Baldwin in preparing
one of those grants. Baldwin was very impressed with
Venturelli’s performance and suggested to Executive
Director Karen Kinsey that Venturelli would be an excellent
candidate for the administrative assistant position that ARC
was attempting to fill. At a meeting in January 2000 with
Baldwin and Michael Collins, the ARC services comptroller,
Kinsey concluded that they should offer Venturelli the
position. Since Collins was the person who was in charge of
monitoring the temporary employees and keeping track of
their time, Kinsey told Collins to meet with Venturelli and
                                                     1
discuss the possibility of Venturelli taking the job.
  That turned out to be an unfortunate assignment. On two
occasions, one shortly before and one shortly after the
Martin Luther King holiday in January 2000, Collins met
with Venturelli in his office. Instead of simply offering her
the job, Collins went into a detailed discussion about
Venturelli’s pregnancy and how she would deal with it in
the event she took a permanent position with ARC. He
made comments about how some women change their mind
once they have the child in their arms. As he contends in his
deposition, he was attempting to let Venturelli know that
there would be no rush to come back to the job on a perma-
nent basis. Instead, she would be able to take the time she
thought was necessary to stay at home with her child.
Collins may have thought he was being magnanimous when
he suggested that Venturelli could change her mind about
when and if she wanted to come to work full time after she


1
  According to the deposition testimony of both Kinsey and
Baldwin, Kinsey had ordered Collins to offer Venturelli the job.
In Collins’ deposition testimony, however, he recalled that Kinsey
had told him “to tell [Venturelli] that she had a job when she
came back.”
4                                                 No. 02-2294

had the baby, but Venturelli was taken aback by this
discussion. She interpreted Collins’ comments about women
and babies as an indication that ARC did not want to hire
pregnant women. Although Venturelli was “shocked” by
this conversation, she remained stoic and did not raise any
objections to these references that she perceived as stereo-
typing working mothers.
  A few days later, at the direction of Kinsey, Baldwin
spoke with Venturelli, and she also stated that ARC was
interested in hiring Venturelli for the job of administrative
assistant. Venturelli responded to that overture by saying
that she wanted to think about the matter and talk some
more about it. Baldwin assumed she wanted to talk it over
with her husband and did not pursue the issue further.
Venturelli did not get back to Baldwin with her response,
and when Kinsey learned of this she simply assumed that
they could not force Venturelli to take the job. Venturelli did
not mention her concern about Collins’ statements when she
met with Baldwin, nor did she make any contact with
Kinsey with the same complaints.
  During Venturelli’s meeting with Baldwin, they discussed
insurance and whether pregnancy would be a preexisting
condition under ARC’s policy. Baldwin did not know, so
she called ARC’s insurance carrier while Venturelli was in
the room. After attempting to contact two people who
turned out not to be available, Baldwin talked with a third
person at the insurance company, whom Baldwin cannot
identify. That person informed Baldwin, it turns out
incorrectly, that pregnancy was a preexisting condition.
Baldwin passed on the information to Venturelli, thus
implying that, if Venturelli were immediately to begin
working for ARC full time, her pregnancy would not be
covered. As it was, Venturelli’s husband was employed and
she was then receiving benefits on his employer’s medical
No. 02-2294                                                 5

plan. And, as Kinsey later acknowledged, putting Venturelli
on ARC’s medical plan would have had no impact on the
organization’s premiums.
  After this conversation, Venturelli continued the remain-
ing time at ARC in her temporary status. Her last day of
work was February 24, a date she had set early on in anti-
cipation of her March 12 due date. The office workers gave
her a baby shower on that day, and then she left, never to
return.
  After Venturelli’s departure, ARC officials made several
attempts to contact her, but no one was able to reach her
personally and so they simply left voicemail messages.
Venturelli purposely did not return those calls because, at
that point, she had decided that she did not want to return
to ARC. After remaining at home with her baby for about
five months, Venturelli applied for, and obtained, employ-
ment with a different employer.
  In the meantime, in hopes that Venturelli would accept
the full-time administrative assistant position, ARC hired in
succession two temporary employees to perform the job.
However, after ARC finally did not hear back from
Venturelli, it hired another person, Laura Schleif, for the
full-time position. Schleif was pregnant at the time ARC
expressed interest in hiring her, and ARC told her that
she could begin the job after she delivered her baby. That is
what Schleif did, even though she had left to have her baby
before completing the 520-hour requirement. Schleif’s hiring
occurred at approximately the same time that Venturelli
took a new job with a different corporation. As it turned out,
Venturelli herself had met the 520-hour requirement on
February 14, approximately ten days before her last day at
ARC. The record does not show how much Venturelli
would have been paid had she been given a full-time
position sometime between February 14 and February 24.
6                                                 No. 02-2294

Nor is there any indication, had she taken a full-time
position and had the expenses for the delivery of her child
placed on ARC’s medical plan, whether there would have
been any difference in coverage of expenses from her hus-
band’s employer’s medical plan.
  Venturelli eventually filed a complaint with the Equal
Employment Opportunity Commission and then sued
under Title VII, accusing ARC of refusing to hire her be-
cause she was pregnant. The district court granted ARC’s
motion for summary judgment and Venturelli appeals.


                              II.
   This court reviews the district court’s grant of summary
judgment de novo, construing all facts in favor of Venturelli,
the nonmoving party. Rogers v. City of Chicago, 320 F.3d 748,
752 (7th Cir. 2003). Summary judgment is proper when the
“pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56(c). Thus, “[s]ummary judgment
is appropriate if, on the record as a whole, a rational trier of
fact could not find for the non-moving party.” Rogers, 320
F.3d at 752.
  Under Title VII, it is unlawful for most employers “to
fail or refuse to hire or to discharge any individual, or oth-
erwise to discriminate against any individual with respect
to . . . compensation, terms, conditions, or privileges of
employment, because of such individual’s . . . sex. . . .” 42
U.S.C. § 2000e-2(a)(1). The phrase “because of sex” has been
defined by the Pregnancy Discrimination Act (PDA),
through which Congress amended Title VII in 1978, to mean
“because of or on the basis of pregnancy, childbirth, or
No. 02-2294                                                   7

related medical conditions.” 42 U.S.C. § 2000e(k).
Venturelli’s complaint is that ARC violated Title VII when
it failed to hire her in January or February 2000 because of
her pregnancy. As it is undisputed that ARC is an employer
subject to Title VII, the question on appeal is whether a
reasonable jury could conclude that ARC failed to hire
Venturelli at some point because she was pregnant. She has
available the direct method or the indirect method to prove
her case. Troupe v. May Dep’t Stores Co., 20 F.3d 734, 736 (7th
Cir. 1994).


A. The Direct Method
   Under the direct method, there are two types of permissi-
ble evidence. First, there is direct evidence, or evidence that,
if believed by the trier of fact, would prove the fact in
question “without reliance on inference or presumption.”
Rogers, 320 F.3d at 753 (internal quotation omitted). Direct
evidence “essentially requires an admission by the deci-
sion-maker that his actions were based upon the prohibited
animus.” Id. (internal quotation omitted). For obvious rea-
sons, we rarely encounter direct evidence. Id. The second
type of evidence permitted under the direct method is cir-
cumstantial evidence, or evidence that allows a jury to infer
intentional discrimination by the decisionmaker. Id.


  1. Direct evidence.
  Venturelli contends that “[t]he three key members of
ARC’s management team—Kinsey, Baldwin, and Col-
lins—each provide direct proof” that ARC violated the PDA
by refusing to hire her while she was pregnant. As to
Kinsey, Venturelli first puts forth Collins’ statement to the
effect that Kinsey told him to offer Venturelli a job “when
8                                                  No. 02-2294

she came back” from delivering her baby. In Venturelli’s
view, this remark is direct evidence; i.e., it is tantamount to
Kinsey’s admission that ARC would not hire Venturelli
because of pregnancy. We disagree. An offer of employment
to a pregnant woman beginning some time after she
delivers her baby does not, in itself, prove that the employer
would hire that same woman immediately, but for her
pregnancy. This information does not in any way equate to
an admission of discrimination and cannot be direct evi-
dence of discrimination. We therefore conclude that there is
no direct evidence in relation to Kinsey.
  Nor is there any direct evidence attributable to Baldwin.
To begin with, there is no dispute that Venturelli had
planned to leave ARC on February 24 in anticipation of her
baby’s birth, so clearly any decision about hiring her for a
permanent position had to take into account her forthcom-
ing absence. In her February 1 meeting with Baldwin, the
discussion centered on insurance. It is not clear from
Venturelli’s testimony who raised the subject (Baldwin said
Venturelli did). Baldwin told her ARC would like to offer
her a job and a salary level, but that it would not be an
advantage to her at that time because she would not be
eligible for any benefits. At the time Venturelli was covered
by her husband’s employer’s benefit program. As discussed
above, it turned out that Baldwin’s information on benefits
                2
was incorrect, but the point of the discussion was that


2
  Venturelli now asserts that this erroneous report from the in-
surance company was a “lie” used as an excuse not to hire her
while she was pregnant. Venturelli’s own evidence negates that
theory. Venturelli wrote in her handwritten account of her meet-
ing with Collins on Thursday, January 13, 2000, that she had told
him that she “had ins[urance] through where [her husband]
                                                   (continued...)
No. 02-2294                                                   9

Venturelli would continue her present job as a temp until
her predesignated departure date (February 24) and return
as a regular employee as the administrative assistant. There
is no indication from Baldwin that ARC wouldn’t hire
Venturelli simply because she was pregnant.
  That leaves Collins’ message about new mothers and their
desire to stay home with their babies. As discussed above,
for Collins’ comments to constitute direct evidence he
would have had to have been a decisionmaker. “A
decisionmaker is the person responsible for the contested
decision.” Rogers, 320 F.3d at 754 (internal quotation
omitted). Here, the contested decision was the alleged de-
termination not to hire Venturelli for a position on the
permanent clerical staff at ARC. The undisputed evidence
establishes that Collins himself lacked the authority to make
this decision: both Kinsey and Collins testified that Collins
did not have the power to hire, or to decide not to hire,
Venturelli.
  To show that Collins was a decisionmaker, Venturelli
refers to the deposition testimony of Collins, in which he
stated that, as comptroller, he was part of the ARC man-
agement team, that he regularly consulted with Kinsey and
Baldwin, and that Kinsey often asked for his input into
management decisions. None of this shows that Collins was
responsible for the decision to hire or not to hire Venturelli.
Proving that Collins had input into ARC applicants’ qualifi-
cations does not establish that he had any responsibility for
the actual decision to hire Venturelli. Still, Venturelli points
to Kinsey’s deposition where she testified that she had

2
  (...continued)
worked, and [she] would stay w/that ins[urance] until after the
baby was born then switch to ARC.” Thus any discussion about
pregnancy being a preexisting condition is totally irrelevant.
10                                                No. 02-2294

relied upon Collins’ advice at her meeting in January with
Baldwin and Collins regarding Venturelli’s hiring. Kinsey
said that “we clearly made a decision that we were going to
hire Venturelli.” Significantly, this underscores the fact that
the decision was to hire Venturelli. Only if Collins had
recommended that Venturelli not be hired, and Kinsey had
followed that recommendation, would this reference make
any sense. Obviously Kinsey’s testimony would not allow
a reasonable jury to find that Collins was a decisionmaker
in the alleged decision not to hire Venturelli while she was
pregnant. What Kinsey actually said was that, at the January
meeting, she had relied on the advice of Collins and then, at
the end of that meeting, had made the decision that “We
would like to hire [Venturelli] as soon as possible.” No
doubt Collins likely influenced Kinsey’s decision to hire her,
which is certainly not an adverse employment action.
Collins apparently dropped the ball when he met with
Venturelli to offer her the job. But it was Kinsey’s decision
that he was supposed to deliver, not his.
  Sometime thereafter Kinsey directed Baldwin to talk to
Venturelli “to make sure she understood the job offer had
been made and to try to pin it down” because “she didn’t
understand why that hadn’t been accomplished.” But when
Baldwin did meet with Venturelli about the job, Venturelli
said she had to talk about it (presumably with her husband).
When Baldwin told Kinsey about the results of the meeting,
Kinsey’s reply was “Well, [we] can’t force her to accept the
job.”
  In her own testimony, Venturelli explained why she did
not want to tell Kinsey or Baldwin about Collins’ comments.
She wanted to “tuck it away” and in anticipation of the baby
did not want to “risk getting high blood pressure.” She did
not want to bring it up “while I was pregnant or while I was
a first-time mom.” Instead of accepting (or rejecting) what
No. 02-2294                                                 11

was obviously a job offer, she chose to put it off because she
was not willing to commit under the existing circumstances.
And after she left to have her baby, she refused to return
calls from ARC because she “did not want to work for an
employer that would discriminate against a pregnant
woman.” But her undisclosed perception notwithstanding,
there is absolutely no evidence in the record that the
decisionmakers, Kinsey and Baldwin, refused to hire her
because she was pregnant.


  2. Circumstantial evidence under the direct method.
  Although there is no direct evidence of discrimination,
Venturelli claims these are “bits of evidence that lend cir-
cumstantial support to inferences of discrimination.” There
are three categories of circumstantial evidence under the
direct approach, each of which may suffice by itself to es-
tablish discrimination, or may be used in conjunction with
one or both of the other categories. Troupe, 20 F.3d at 736.
The first category consists of “suspicious timing, ambiguous
statements oral or written, behavior toward or comments
directed at other employees in the protected group, and
other bits and pieces from which an inference of discrimina-
tory intent might be drawn.” Id. The second type requires a
showing that the employer systematically treated other,
similarly situated, non-pregnant employees better. Id. The
third type is evidence that the plaintiff was qualified for the
position in question but passed over in favor of a person not
having the forbidden characteristic and that the employer’s
stated reason for its decision is “unworthy of belief, a mere
pretext for discrimination.” Id. The latter category “is
substantially the same as the evidence required” under the
indirect method. Huff v. UARCO, Inc., 122 F.3d 374, 380 (7th
Cir. 1997).
  As circumstantial evidence, Venturelli first cites ARC’s
12                                                 No. 02-2294

“schizophrenic . . . assessment of Venturelli’s value as
an employee.” According to Venturelli, although ARC often
praised Venturelli’s performance, in a letter from its attor-
ney to the Wisconsin Equal Rights Division, it also com-
plained falsely that Venturelli (1) failed to work a forty-hour
week; (2) worked an inconsistent number of hours; (3)
“simply stopped coming to work after February 24, 2000”;
and (4) “failed to inform ARC and Adecco that she had no
intention of returning to work.” Venturelli relies on Hasham
v. California State Bd. of Equalization, 200 F.3d 1035, 1049 (7th
Cir. 2000) for the proposition that where the employer
makes false statements about an employee’s job perfor-
mance, “a jury is entitled to view the false statements as
circumstantial evidence of a discriminatory intent.”
   Venturelli misplaces her reliance on Hasham. The part of
Hasham to which she cites holds that contradictory state-
ments about the quality of an employee’s work are evidence
that the employer’s stated reason for the adverse employ-
ment action was pretextual under the indirect method. Id.
Circumstantial evidence under the direct method, however,
must allow a jury to infer more than pretext; it must itself
show that the decisionmaker acted because of the prohibited
animus. None of the statements to which Venturelli points
fits within any of the three categories that we delineated in
Troupe. All that these statements show is that, in addition to
its praise of Venturelli’s work, ARC also offered some
additional observations. In fact, there is no dispute that as
a temp she worked less than 40 hours per week, that the
hours worked were somewhat irregular, that she did stop
coming to work after February 24, and that she did not
return several calls of inquiry from ARC regarding her
intent to return. Significantly, the attorney’s letter empha-
sized that they wanted to hire her after the 520-hour penalty
period ended, but because of her irregular hours it was not
certain when that time period would expire. She left before
No. 02-2294                                               13

they had that calculation. In short, the record verifies the
facts set out in a letter that is mislabeled schizophrenic.
  The second piece of circumstantial evidence to which
Venturelli points is Baldwin’s telephone conversation with
ARC’s insurance carrier, made in Venturelli’s presence,
where Baldwin relayed incorrect information that Venturelli
would not be eligible for health benefits were ARC to hire
her immediately. Venturelli argues that the record would
allow a jury (1) to conclude that Baldwin was lying, as
opposed to relying honestly on what the insurance company
told her, and (2) to infer that “the lie could only have been
intended to discourage Venturelli from pursuing employ-
ment at ARC during her pregnancy.”
  For such a statement to be sufficient circumstantial evi-
dence under the direct method, the remark in question must
be “directly related to the employment decision.” Gorence v.
Eagle Food Centers, Inc., 242 F.3d 759, 762 (7th Cir. 2001).
Venturelli, however, adduces no evidence that Baldwin’s
alleged lie about the insurance was in any way related to
ARC’s decision not to hire her as of January or February
2000. The only record evidence concerning the incorrect
information that pregnancy was an uninsured preexisting
condition is Kinsey’s testimony that including Venturelli on
ARC’s insurance coverage would have no effect “because
our health insurance costs us the same whether someone is
pregnant or not pregnant.” And as discussed earlier,
Venturelli was already receiving insurance benefits from her
husband’s employer, and she intended to stay with that
insurance until after the baby was born. See fn.2 supra. We
thus conclude that this piece of evidence does not entitle
Venturelli to reach a jury under the direct method. Because
Venturelli puts forth no further evidence under the direct
method, we turn to her evidence in relation to the indirect
method.
14                                                No. 02-2294

B. Indirect Method
  Under the indirect method of proof, a plaintiff must first
establish a prima facie case of discrimination. To make a
prima facie case, Venturelli must show that: (1) she was
pregnant; (2) she applied and was qualified for the position
sought; (3) she was rejected; and (4) the position remained
open and ARC continued to seek applicants from persons of
Venturelli’s qualifications. Heerdink v. Amoco Oil Co., 919
F.2d 1256, 1259 (7th Cir. 1990). An alternate means of
proving prong four is to establish that someone who was
not pregnant received more favorable treatment. Mills v.
Health Care Servs. Corp., 171 F.3d 450, 454 (7th Cir. 1999)
(citing E.E.O.C. v. Our Lady of Resurrection Med. Center, 77
F.3d 145, 148 (7th Cir. 1996)). If Venturelli were to establish
a prima facie case, to avoid liability ARC would then have
to come forward with a non-invidious reason for its deci-
sion. Rogers, 320 F.3d at 755. If ARC were to meet its burden
of production, to avoid summary judgment Venturelli
would then have the burden to present competent evidence
that the proffered non-discriminatory explanation is pre-
textual.
  No dispute exists regarding the first two elements of the
prima facie case. The third element is not so clear. The
district court held, and ARC argues, that Venturelli does not
meet prong three because ARC did, in fact, offer her the job.
A review of the record underscores how the parties were
not connecting in their communications with each other.
Clearly ARC wanted to hire Venturelli as the administrative
assistant. However, Collins’ ramblings about motherhood
apparently reduced or even eliminated Venturelli’s desire
to accept a permanent job at ARC. Unfortunately she said
nothing to Collins, Baldwin or Kinsey about her concern of
a perceived negative attitude toward pregnant employees at
ARC (an organization whose mission included helping
No. 02-2294                                                15

pregnant women). Further clouding the picture was the
projected expiration of the 520-hour penalty period that
would enable ARC to hire Venturelli. But when Venturelli
met with Collins and later Baldwin, the date of the expira-
tion of that time period had not yet been determined. As
was later calculated, that expiration date was February 14,
ten days before Venturelli’s chosen departure date of
February 24. So while there apparently was an offer made
by ARC for Venturelli to be administrative assistant after
the time off she needed after she had her baby, there is no
indication in light of the evidence favorable to Venturelli of
an offer to hire her during that ten-day period before she
voluntarily left the temporary assignment at ARC.
   But that gap does not nail down the third element for
Venturelli—that she was not hired because she was preg-
nant. Not only did she remain silent when, at two separate
meetings, Collins made what she concluded were offensive
comments; she said nothing about her concerns at her
subsequent meeting with Baldwin, an undisputed employ-
ment decisionmaker, when the hiring discussion digressed
into whether pregnancy was a preexisting condition under
ARC’s benefits package. Nor did she return Kinsey’s call (to
discuss the administrative assistant position), a clear
opportunity to raise her concern with ARC’s executive
director. Their response would have presented evidence of
whether they would or would not have hired her (or even
if she wanted to be hired) during that ten-day period while
she was pregnant. All that remains is Venturelli’s conjecture
of what Collins meant when he expressed concern about
whether and when Venturelli would return to ARC after she
had the baby. That is not enough.
  Venturelli’s claim falls short under the fourth element as
well. For the fourth element of the prima facie case, we
determine whether the position remained open and ARC
16                                               No. 02-2294

continued to seek applicants from persons of Venturelli’s
qualifications. In her opening brief, Venturelli contends that
she meets prong four because ARC “continued to seek
applicants for the position.” The undisputed evidence,
however, is to the contrary. In December 1999, with the
decision to offer the administrative assistant position to
Venturelli, ARC canceled all advertising for that vacancy.
Even after its final communications with Venturelli in
February 2000, when any rejection would have had to have
been made, ARC continued for several months to staff the
position of permanent administrative assistant with temp-
orary employees in anticipation that Venturelli would
eventually fill the position. There is no evidence in the
record that ARC continued seeking applicants. It was only
after June 2000, after several attempts to contact Venturelli
and months of not hearing back from her, that ARC sought
new applications for the position of administrative assistant.
Thus, even if ARC had, in fact, rejected Venturelli for the
position in January or February 2000, there is not a shred of
evidence that it then continued to seek applicants for the
permanent post of administrative assistant from people of
Venturelli’s qualifications.
  Venturelli also argues that she can satisfy prong four by
showing that ARC treated someone who was not pregnant
more favorably, pointing specifically to ARC’s process for
hiring Laura Schleif beginning in August 2000, roughly five
months after Venturelli had ceased job-related contacts with
ARC. This argument fails because Venturelli points to no
evidence that would allow a jury to conclude that ARC
treated Schleif any more favorably than it treated Venturelli.
Like Venturelli, Schleif was pregnant and a temporary
employee when ARC decided to hire her as an administra-
tive assistant. As it had advised Venturelli, ARC told Schleif
that she could begin the job after she had her baby. The only
difference between Schleif and Venturelli is that Schleif was
No. 02-2294                                                 17

apparently hired before she completed the 520-hour require-
ment. Had Venturelli, like Schleif, chosen to accept the full-
time position after delivering her baby, she too could have
returned to ARC as soon thereafter as she desired. In other
words, Venturelli and Schleif were, in all relevant aspects,
treated the same: ARC would have allowed either to begin
working in the permanent administrative assistant position
after she had delivered her baby. In no sense can ARC be
said to have treated Schleif any more favorably than it had
treated Venturelli.
  We hold that, because Venturelli cannot establish the third
or fourth elements of the prima facie case, she is not entitled
to reach a jury via the indirect method of proving a Title VII
violation.


                             III.
  From start to finish this is an unfortunate sequence of
events. ARC wanted to hire Venturelli as administrative
assistant and at some point she wanted the job. But com-
munications broke down when Collins callously muddled
a job offer by referring to his perceptions of mothers and
their new babies. Although Venturelli was offended, she
said nothing to Collins, nor did she discuss her concerns
with Kinsey or Baldwin. She left the temporary job as sche-
duled and never returned calls about the job. Venturelli
does not present direct or circumstantial evidence sufficient
to proceed under the direct method of proving discrimina-
tion. Also, she is unable to produce evidence under the
indirect method for establishing the third or fourth elements
of a prima facie case. We therefore AFFIRM the district court.
18                                               No. 02-2294




  EVANS, Circuit Judge, dissenting. When originally dis-
senting to the opinion we have now vacated, Venturelli v.
ARC Community Services, Inc., 336 F.3d 606, 618 (7th Cir.
2003), I noted that this case was much closer to Maldonado v.
U.S. Bank, 186 F.3d 759 (7th Cir. 1999), than Troupe v. May
Department Stores Co., 20 F.3d 734 (7th Cir. 1994). In the
majority’s new opinion, Maldonado is not mentioned, and a
question left unanswered the first time around—whether
Mr. Collins was “a decisionmaker”—is answered against
Ms. Venturelli, as the court now concludes as a matter of
law that he was not. That conclusion, given that ARC was
a small operation and Collins was its comptroller, is ques-
tionable. But the conclusion certainly does one thing— it
excuses the majority from laying Collins’ stereotyping
remarks on ARC’s doorstep. I think the facts—including
whether Collins was a decisionmaker—are sufficiently in
dispute so as to preclude summary judgment. I would let a
jury decide this case, and so I continue to dissent.




A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit
No. 02-2294                             19




              USCA-02-C-0072—11-26-03